Citation Nr: 1606655	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-18 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1.  Entitlement to a rating in excess of 50 percent for depressive reaction.
 
2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability. 
 
 
REPRESENTATION
 
Veteran represented by:  Robert V. Chisholm, Attorney
 
 
ATTORNEY FOR THE BOARD
 
T. Carter, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1987 to June 1988.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Chicago, Illinois.
 
This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
In November 2013, November 2014, and February 2015, the Veteran's attorney submitted letters from private physicians Dr. Jonathan Mangold and Dr. Nicole Springer-Iannantuoni with waivers of initial RO review.  A March 2015 VA mental disorders examination report and Hines VA Medical Center treatment records dated from March 2002 to October 2015 were also obtained by VA and associated with the VBMS electronic claims file.  A November 2015 VA Form 8 notes that the Veteran's attorney, on behalf of the appellant, waived all further RO consideration in this case.
 
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
A remand is needed to obtain potentially relevant private treatment records.  During the appeal period, the Veteran submitted a letter dated in October  2013 from Dr. Nicole Springer-Iannantuoni who noted completing an initial evaluation and two therapy sessions for the Veteran within the same month.  The Veteran also submitted a VA Form 21-4142 (authorization to release records to VA) identifying psychiatric treatment from Dr. Springer-Iannantuoni of Naperville Clinical Services in Naperville, Illinois and Dr. Dryer in Morris, Illinois.  Although the VA Form 21-4142 was signed by the Veteran, it was not properly dated, and two March 2015 notices indicated that the request for medical records was rejected due to "missing/invalid signature date" and the request "must be worked via the traditional process."  To date there is no indication that an additional attempt has been made or that the Veteran or his attorney has been informed of such development efforts.  As such, the Veteran and his attorney should be provided another opportunity to fully complete any necessary VA Form 21-4142 and/or to obtain and submit these records themselves.  Since VA has notice of outstanding private records that are potentially relevant to the claims on appeal, there is a duty to obtain these records.  
 
A remand is also needed for the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  While the Board remands the issue of entitlement to a rating in excess of 50 percent for a depressive disorder, that decision on that claim may impact the claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his service-connected depressive disorder, to include outstanding treatment records from Dr. Nicole Springer-Iannantuoni of Naperville Clinical Services in Naperville, Illinois; and Dr. Dryer in Morris, Illinois.  Thereafter, the RO, after securing any necessary authorizations, must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  
 
The Veteran must also be given a reasonable opportunity to obtain and submit any outstanding private treatment records from Dr. Dryer and Dr. Nicole Springer-Iannantuoni himself.
 
The RO must also obtain and associate with the claims file any relevant outstanding VA treatment records dated since July 2013 from the Atlanta VA Medical Center, since February 2011 from the August VA Medical Center, and since October 2015 from the Hines VA Medical Center.  All attempts to obtain records should be documented in the claims folder.
 
If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  When the development requested has been completed, the issues on appeal should be reviewed by the RO on the basis of additional evidence, to include the March 2015 VA examination report and VA treatment records dated since January 2014 from the Hines VA Medical Center.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


